Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 12 July 1814
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



No 15
St Petersburg July 12th. 1814

Still no Letter from you mon Ami! I can scarcely account for this, as Mr Hall wrote me, that you had had very fine winds, for six days after your departure, from Gottenburg. I wait impatiently for tomorrow, in the hope that the Post of to day, may have brought me a few lines, at least to announce your safe arrival. the irrisistable desire I feel to offer you my sincere congratulations on your Birth’ Day has induced me to write you and to entreat Heaven to grant you health and prosperity and that you may long be spared to your family in which desire Charles joins with all his heart he is at home for the vacation every body tells me that he looks very ill but I think he is evidently better and I am in great hopes that the air of this place will reestablish his health entirely.
I have nothing new to relate the english here appear to have their heads quite turn’d and I feel almost afraid to meet any of them. the Emperor is expected in three weeks, but many people think he will not be here so soon. great preparations are making for his reception—
The Duke is appointed to the Congress at Vienna and will leave this place immediately Count Maistre has done me the favour to call on me since you left me the Corps Diplomatic remains as it was and I hear of no changes some people think England will not send an Embassador and that Lord Walpole will remain here as Minister others say Lord Cathcart is coming with his family—
Of your return I know not what to think I am positively assured that there are to be no Commissioners appointed to meet you in this case what it is to be done if you can do write me if you think you can return before Winter
Adieu this is a queer Letter. Mr & Mrs Smith are not yet gone and I do not know when they will be able to get off. I am full of troubles but ever most affecly.

Louisa C A.